AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington
                                                                                                         Feb 18, 2020
                         JOHN C. FOX,                                                                         SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-cv-05159-SMJ
       JERRY HATCHER, LT. COOMBS,                                    )
      JOSH SHELTON, BENTON COUNTY                                    )
 CORRECTIONAL CENTER, and BENTON COUNTY
          PROSECUTOR’S OFFICE,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion to Voluntarily Dismiss Complaint, ECF No. 28, is GRANTED.
u
              All claims are DISMISSED WITHOUT PREJUDICE.
              Plaintiff’s motion to waive the filing fee, ECF No. 28, is GRANTED.
              Judgment is entered.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Salvador Mendoza, Jr.                                          on a motion to voluntarily dismiss complaint.




Date: February 18, 2020                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
